Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-15-00790-CR

                                  Ventura Reyes ALVARADO,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2009CR9646
                        Honorable Lorina I. Rummel, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, we MODIFY the trial court’s judgment
to delete the assessment of $200.00 in court-appointed attorney’s fees against appellant and further
MODIFY the bill of cost and any order to withdraw funds from appellant’s inmate trust account
to delete the $200.00 in court-appointed attorney’s fees. Counsel’s motion to withdraw is
GRANTED and the judgment of the trial court is AFFIRMED as modified.

       SIGNED September 21, 2016.


                                                  _____________________________
                                                  Rebeca C. Martinez, Justice